         Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                   Main Document    Page 1 of 17

Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
Numbers, State Bar Number & Email Address
 Jason B. Cruz
 Law Office of Jason B. Cruz
 18 E. State Street
 Suite 203
 Redlands, CA 92373
 (833) 792-4400 Fax: (833) 792-1144
 203133 CA
 jcruz@jcruzlaw.com




     Debtor appearing without attorney
 x   Attorney for Debtor

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION                                       DIVISION

List all names (including trade names) used by Debtor                       CASE NUMBER: 6:19-bk-10084
within the last 8 years.
                                                                            CHAPTER 13
In re:
                                                                                                  CHAPTER 13 PLAN
Sandra Luz Torres
                                                                                                              Original
                                                                                                              1st Amended*
                                                                                                              2nd Amended*
                                                                                                              3rd Amended*
                                                                                                              ___ Amended*
                                                                               *list below which sections have been changed:
                                                                                  Part 2; Class 2; Class 4; Summary

                                                                                            [FRBP 3015(b); LBR 3015-1]
                                                                            11 U.S.C. SECTION 341(a) CREDITORS’ MEETING:
                                                                            Date:             (Continued)
                                                                            Time:
                                                                            Address:
                                                                                     3801 University Ave., ROOM 101
                                                                                     Riverside, CA 92501

                                                                            PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                            Date:
                                                                            Time: 11:00 AM
                                                                            Address:
                                                                                     3420 Twelfth St., Crtrm 303
                                                                                     Riverside, CA 92501
                                                               Debtor(s).

                 “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
     “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 1                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                  Main Document    Page 2 of 17

Part 1: PRELIMINARY INFORMATION
TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible, in your situation. A Plan that does not comply with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if
you have one. If you do not have an attorney, you may wish to consult one.

TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation, unless otherwise
ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See FRBP 3015. In addition, you must file a timely proof of claim in order to be paid under any plan.
See LBR 3015-1 and FRBP 3002(a).
Defaults will be cured using the interest rate set forth below in the Plan.


The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as “Not Included,” if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

  1.1   Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3A
        and/or Section IV (11 U.S.C. § 506(a) and (d)):
           Included        Not included

  1.2   Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section IV
        (11 U.S.C. § 522(f)):
            Included        Not included

  1.3   Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
        pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
        term of 60 months:
           Included        Not included

  1.4   Other Nonstandard Plan provisions, set out in Section IV:
           Included      Not included



ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). Debtor, or Attorney for Debtor (if any), are solely responsible to object to a
creditor's claim if Debtor deems it necessary. A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 2                                 F 3015-1.01.CHAPTER13.PLAN
          Case 6:19-bk-10084-MH                   Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                   Main Document    Page 3 of 17

Part 2: PLAN TERMS
Debtor proposes the following Plan terms and makes the following declarations:
Section I. PLAN PAYMENT AND LENGTH OF PLAN
     A.    Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
                               th   th      st                                        st
           date falls on the 29 , 30 , or 31 day of the month, payment is due on the 1 day of the following month (LBR
           3015-1(k)(1)(A)).
           Payments by Debtor of:
            1,092.23
           $_______________   per month for months 1 through ____ totaling $_______________.
           $_______________ per month for months ____ through ____ totaling _______________.
           $_______________ per month for months ____ through ____ totaling $_______________.
           $_______________ per month for months ____ through ____ totaling $_______________.
           For a total plan length of ____ months totaling $_______________.
     B.    Nonpriority unsecured claims.
           1.     After Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are not
                  separately classified (Class 5) will be paid pro rata. If more than one option is checked below, the option
                  providing the largest payment will be effective. Check all that apply.
                  a.         “Pot” plan: The sum of $_______________, estimated to pay ______% of these claims.
                  b.         “Percentage” plan: ______% of the total amount of these claims, for an estimated payment of
                             $_______________.
                  c.         “Residual” plan: The remaining funds after disbursements have been made to all other creditors
                             provided for in this Plan, estimated to pay $_______________ equivalent to ______% of these
                             claims.
           2.     Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
                                                                                                        4,987.80
                  unsecured claims will be made in at least the following amounts: (a) the sum of $_______________,
                  representing the value of non-exempt assets that would have to be paid to nonpriority unsecured
                  creditors if the bankruptcy estate of Debtor were liquidated under Chapter 7 (11 U.S.C. § 1325(a)(3)) and
                  (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                  $_______________, representing all disposable income payable for 60 months.
    C.     Regular Plan payments to the Chapter 13 Trustee will be made from future income in the following manner:
           Check all that apply.
                  Debtor will make Plan payments pursuant to a payroll deduction order.
                  Debtor will make Plan payments directly to the Chapter 13 Trustee.
                  Other (specify method of payment):_______________________________________________________.
     D.    Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed
           during the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to
           nonpriority unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all income tax refunds in
           excess of $500 received during the Plan term.
     E.    In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c),
           the Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that
           notice is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment
           under FRBP 3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 3                                 F 3015-1.01.CHAPTER13.PLAN
           Case 6:19-bk-10084-MH                   Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                    Main Document    Page 4 of 17
     F.     Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
            secured by personal property where such security interest is attributable to the purchase of such property and
            preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms
            proposed in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation
            lease payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

                                                                                                            Last 4 Digits
                   Creditor/Lessor Name                           Collateral Description                                                Amount
                                                                                                            of Account #




            Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from
            the date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection
            payment(s) and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate
            protection payment or preconfirmation lease payment to the secured creditor(s) at the next available
            disbursement or as soon as practicable after the payment is received and posted to the Chapter 13 Trustee’s
            account. The Chapter 13 Trustee will collect his or her statutory fee on all receipts made for preconfirmation
            adequate protection payments or preconfirmation lease payments.
      G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
         ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.
      H. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in
         open court.
      I.    Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
            appropriate taxing authorities.
      J.    Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
            after the date of the filing of the bankruptcy petition.
      K. If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
         creditor on that lien until the Plan confirmation order is entered.
Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:
     Except as otherwise provided in this Plan or by court order, the Chapter 13 Trustee must disburse all available funds
     for the payment of claims as follows:
     A.     ORDER OF PAYMENT OF CLAIMS:
            1st    If there are Domestic Support Obligations, the order of priority will be:
                       (a) Domestic Support Obligations and the chapter 13 trustee’s fee not exceeding the amount accrued
                           on Plan Payments made to date;
                       (b) Administrative expenses until paid in full;
                   If there are no Domestic Support Obligations, the order of priority will be:
                       (a) The chapter 13 trustee’s fee not exceeding the amount accrued on Plan Payments made to date;
                       (b) Administrative expenses (Class 1(a)) until paid in full.
            2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims except as
                otherwise provided in this Plan.
            3rd    Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No
                   payment will be made on nonpriority unsecured claims until all the above administrative, secured and
                   priority claims have been paid in full unless otherwise provided in this Plan.



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                            Page 4                                 F 3015-1.01.CHAPTER13.PLAN
            Case 6:19-bk-10084-MH                   Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                     Main Document    Page 5 of 17
       B.    CLASSIFICATION AND TREATMENT OF CLAIMS:

                                                                      CLASS 1


                      ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507
                         Class 1 claims will be paid pro rata in the order set forth in Section II.A. above.

Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
allowed administrative expense, controls over any contrary amount listed below.

                                                          AMOUNT OF                   INTEREST                              TOTAL
                  CATEGORY
                                                        PRIORITY CLAIM                RATE, if any                         PAYMENT

a. Administrative Expenses

(1)      Chapter 13 Trustee’s Fee – estimated at 11% of all payments to be made to all classes through this Plan.

(2)      Attorney’s Fees

(3)      Chapter 7 Trustee's Fees

(4)      Other

(5)      Other

b. Other Priority Claims

 (1)     Internal Revenue Service

 (2)     Franchise Tax Board

 (3)     Domestic Support Obligation

 (4)     Other

c.     Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
       Plan pursuant to 11 U.S.C. §1322(a)(4) (this provision requires that payments in Part 2 Section I.A. be for a term of
       60 months)
       (specify creditor name):




      See attachment for additional claims in Class 1.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                             Page 5                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                  Main Document    Page 6 of 17
                                                                   CLASS 2


             CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE
                ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE

Check one.

      None. If “None” is checked, the rest of this form for Class 2 need not be completed.

      Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
      with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
      payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
      cure the prepetition arrearages, if any, on a listed claim through disbursements by the Chapter 13 T rustee, with
      interest, if any, at the rate stated.

      Unless otherwise ordered by the court, the arrearage amount stated on a proof of claim controls over any contrary
      amount listed below.


                                                                                                                                         POST-
                                        LAST 4                           ESTIMATED                                                     PETITION
                                                  AMOUNT OF                                                        ESTIMATED
                                       DIGITS OF               INTEREST   MONTHLY                                                     MORTGAGE
     NAME OF CREDITOR                            ARREARAGE, IF                                                       TOTAL
                                       ACCOUNT
                                                     ANY         RATE   PAYMENT ON
                                                                                                                   PAYMENTS
                                                                                                                                       PAYMENT
                                       NUMBER                           ARREARAGE                                                     DISBURSING
                                                                                                                                         AGENT

                                                                                                                                         Trustee
                                                      $ 50,310.38                                               $ 50,310.38
                                                                                                                                         Debtor
                                                                                                                                         Trustee
                                                                                                                                         Debtor
                                                                                                                                         Trustee
                                                                                                                                         Debtor



   See attachment for additional claims in Class 2.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 6                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                  Main Document    Page 7 of 17

                                                                  CLASS 3A


                  CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
                                 IN FULL DURING THE TERM OF THIS PLAN.
Check one.

        None. If “None” is checked, the rest of this form for Class 3A need not be completed.

        Debtor proposes:

         (1) Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding
             bifurcation of claims into a secured part and an unsecured part, and unless otherwise ordered by the
             court, the claim amounts listed on a proof of claim control this Plan over any contrary amounts listed
             below.

                (a)   Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this
                      Plan, the dollar amount of secured claims in this Class 3A should be as set forth in the column
                      headed “Secured Claim Amount.” For that dollar amount to be binding on the affected parties, either

                      (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim
                          and/or avoiding the lien, or

                      (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as
                           such a motion; the "Included" boxes must be checked in Part 1 Paragraph 1.4 (indicating a
                           nonstandard provision in Section IV.C.) and Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this
                           Plan includes valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory,
                           nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if any one of those
                           conditions is not satisfied, then the claim will not be bifurcated into a secured part and an
                           unsecured part pursuant to this sub-paragraph.

                (b)   Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured
                      claim will be treated as a nonpriority unsecured claim in Class 5 below.

        (2) Taxes/insurance. Debtor must pay all required ongoing property taxes and homeowner's insurance
            premiums for real property paid in full in this class.

                                       LAST 4                            SECURED                            ESTIMATED             ESTIMATED
                                      DIGITS OF         CLAIM                              INTEREST
    NAME OF CREDITOR                  ACCOUNT
                                                                          CLAIM              RATE
                                                                                                             MONTHLY                TOTAL
                                                        TOTAL
                                      NUMBER                             AMOUNT                              PAYMENT              PAYMENTS




   See attachment for additional claims in Class 3A.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 7                                 F 3015-1.01.CHAPTER13.PLAN
         Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                   Main Document    Page 8 of 17

                                                                   CLASS 3B


                                      SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506
Check one.

         None. If “None” is checked, the rest of this form for Class 3B need not be completed.

         The claims listed below were either:

1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
    vehicle acquired for the personal use of Debtor, or
2.    Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
      value.
These claims will be paid in full under this Plan with interest at the rate stated below. Unless otherwise ordered by the
court, the claim amount stated on a proof of claim controls over any contrary amount listed below.

                                                 LAST 4
                                                                                                         ESTIMATED               ESTIMATED
                                                DIGITS OF                             INTEREST
         NAME OF CREDITOR                       ACCOUNT
                                                          CLAIM TOTAL                                     MONTHLY                  TOTAL
                                                                                        RATE
                                                NUMBER                                                    PAYMENT                PAYMENTS




     See attachment for additional claims in Class 3B.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 8                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                  Main Document    Page 9 of 17

                                                                    CLASS 4

                     OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE AFTER
                            THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE

 Check one.

      None. If “None” is checked, the rest of this form for Class 4 need not be completed.

      Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
      claims listed below, with any changes required by the applicable contract and noticed in conformity with any
      applicable rules. These payments will be disbursed either by the Chapter 13 T rustee or directly by Debtor, as
      specified below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through
      disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the
      court, the dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.

                                                                                            Cure of Default
                                      LAST 4
                                     DIGITS OF                                            ESTIMATED                                   ONGOING
  NAME OF CREDITOR                   ACCOUNT         AMOUNT OF                                                   ESTIMATED
                                                                          INTEREST         MONTHLY                                    PAYMENT
                                     NUMBER          ARREARAGE,
                                                                            RATE
                                                                                                                   TOTAL
                                                       IF ANY                            PAYMENT ON                                  DISBURSING
                                                                                                                 PAYMENTS
                                                                                         ARREARAGE                                      AGENT

                                                                                                                                          Trustee
                                                                                                                                          Debtor

                                                                                                                                          Trustee
                                                                                                                                          Debtor

                                                                                                                                          Trustee
                                                                                                                                          Debtor



   See attachment for additional claims in Class 4.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 9                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                 Main Document    Page 10 of 17

                                                                    CLASS 5A

                           NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.


                                           SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
      None. If “None” is checked, the rest of this form for Class 5 need not be completed.

                                                                    CLASS 5B

    Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
will be disbursed by Debtor.
                                                                      LAST 4
                                                                                                          ESTIMATED                 ESTIMATED
                                                                     DIGITS OF         INTEREST
                 NAME OF CREDITOR                                                                          MONTHLY                    TOTAL
                                                                     ACCOUNT             RATE
                                                                                                           PAYMENT                  PAYMENTS
                                                                     NUMBER




                                                                    CLASS 5C

   Maintenance of payments and cure of any default. Debtor must maintain and make the contractual installment
payments and cure any default in payments on the unsecured claims listed below on which the last payment is due after
the final Plan payment. The claim for the arrearage amount will be paid in full as specified below and disbursed by the
Chapter 13 Trustee.
                                           LAST 4                                                             Cure of Default
                                          DIGITS OF
     NAME OF CREDITOR                                         AMOUNT OF                                   ESTIMATED                 ESTIMATED
                                          ACCOUNT                                      INTEREST
                                                              ARREARAGE                                    MONTHLY                    TOTAL
                                          NUMBER                                         RATE
                                                                                                           PAYMENT                  PAYMENTS




                                                                    CLASS 5D

     Other separately classified nonpriority unsecured claims.
                                                    LAST 4                                                   INTEREST
                                                               AMOUNT TO BE                                                        ESTIMATED
                                                   DIGITS OF                                                   RATE
             NAME OF CREDITOR                                   PAID ON THE                                                      TOTAL AMOUNT
                                                   ACCOUNT                                                       (if
                                                                   CLAIM                                                          OF PAYMENTS
                                                   NUMBER                                                    applicable)




   See attachment for additional claims in Class 5.

         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 10                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                 Main Document    Page 11 of 17

                                                                     CLASS 6

                                                      SURRENDER OF COLLATERAL
   Check one.
       None. If “None” is checked, the rest of this form for Class 6 need not be completed.
       Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor
       requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
       only and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting
       from the disposition of the collateral will be treated in Class 5 above.
         Creditor Name:                                                               Description:




      See attachment for additional claims in Class 6.




                                                                     CLASS 7

                                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES
   Check one.

        None. If “None” is checked, the rest of this form for Class 7 need not be completed.

         The executory contracts and unexpired leases listed below are treated as specified (identify the contract or
         lease at issue and the other party(ies) to the contract or lease):

     Creditor Name: Metro PC

     Description: Cellular Phone
                                 Rejected                                       Assumed; cure amount (if any): $________________


     Creditor Name:

     Description:
                                 Rejected                                       Assumed; cure amount (if any): $________________

     Payments to be cured within _____ months of filing of the bankruptcy petition. All cure payments will be
     made through the Chapter 13 Trustee.


       See attachment for additional claims in Class 7.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 11                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                 Main Document    Page 12 of 17
Section III. PLAN SUMMARY


                   CLASS 1a                                                                                         $ 0.00

                   CLASS 1b                                                                                          $ 0.00

                   CLASS 1c                                                                                          $ 0.00

                   CLASS 2                                                                                   $ 50,310.38

                   CLASS 3A                                                                                          $ 0.00

                   CLASS 3B                                                                                          $ 0.00

                   CLASS 4                                                                                           $ 0.00

                   CLASS 5                                                                                     $ 8,724.00

                   CLASS 7                                                                                           $ 0.00

                   SUB-TOTAL                                                                                  $ 59,034.38

                   CHAPTER 13 TRUSTEE'S FEE                                                                    $ 6,494.40
                   (Estimated 11% unless advised otherwise)
                    TOTAL PAYMENT                                                                             $ 65,535.00



Section IV. NON-STANDARD PLAN PROVISIONS
          None. If “None” is checked, the rest of Section IV need not be completed.
      Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this
      separate Section IV of this Plan and must check off the “Included” box or boxes in Paragraphs 1.1, 1.2, 1.3
      and/or 1.4 of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these
      requirements is ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in
      this mandatory Chapter 13 Plan form, or any Plan provision deviating from this form.
      The nonstandard Plan provisions seeking modification of liens and security interests address only those
      liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
      reserved as to any matters not currently known to Debtor.
          A. Debtor’s Intent to File Separate Motion to Value Property Subject to Creditor’s Lien or Avoid Creditor’s Lien
             [11 U.S.C. § 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy
             estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
          B. Debtor’s Intent to File Separate Motion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase
             Security Interest [11 U.S.C. § 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
             nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
             pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the
             Chapter 13 Trustee will not pay any claim filed based on that lien as a secured claim.
          Name of Creditor Lienholder/Servicer:
                                                                nd
          Description of lien and collateral (e.g., 2                lien on 123 Main St.):


          Name of Creditor Lienholder/Servicer:
                                                                nd
          Description of lien and collateral (e.g., 2                lien on 123 Main St.):


                See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f)
                motion.


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 12                                F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                          Desc
                                                 Main Document    Page 13 of 17
      C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien. Debtor proposes to modify the
         following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan
         will serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option,
         Debtor must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.MOD.PLAN.CONFRM and all
         related exhibits as instructed in that form.

                         DEBTOR’S REQUEST TO MODIFY CREDITOR’S SECURED CLAIM AND LIEN


            TO CREDITOR LIENHOLDER/SERVICER ____________________________________________________
            _______________________________________________________________________________________

                        Real property collateral (street address and/or legal description or document recording number,
                        including county of recording):
                        ________________________________________________________________________________
                        (attach page with legal description of property or document recording number as appropriate).

                        Other collateral (add description such as judgment date, date and place of lien recording, book and
                        page number):
                        ________________________________________________________________________________

                      11 U.S.C. § 522(f) – Debtor seeks avoidance of your lien(s) on the above described collateral
                      effective immediately upon issuance of the order confirming this Plan.

                      11 U.S.C. § 506(a) and (d) – Debtor seeks avoidance of your lien(s) on the above described collateral
                      that will be effective upon the earliest to occur of either payment of the underlying debt determined
                      under nonbankruptcy law or one of the following:
                 (check all that apply and see LBR Form F 4003-2.4.ORDER.AFTERDISCH):
                      (1) discharge under 11 U.S.C. § 1328, or

                      (2) if the value of the “amount of remaining secured claim” listed below is “$-0-“ then upon completion
                          of all Plan payments.

            Value of collateral: ........................................................................................................... $_______________
            Liens reducing equity (to which subject lien can attach):
                                $_______________ + $_______________ + $_______________ = ($_______________)
            Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)): …………….. ($_______________)
            Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
            and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
            Attachment B, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate
            Attachment B, C and/or D which are also mandatory court forms for modification of each secured
            claim and lien.)
            Amount of remaining secured claim (negative results should be listed as $-0-): ............. $_______________
            Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally
            Class 3).


        See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 13                                   F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                 Main Document    Page 14 of 17
      D. Other Non-Standard Plan Provisions (use attachment, if necessary):




V. REVESTING OF PROPERTY
        Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
        closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case
        was filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
        converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
        accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
        authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
        motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
        must seek approval of the court to purchase, sell, or refinance real property.


By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those contained in the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions included in Section IV.




Date: _______________                                         /s/ Jason B. Cruz
                                                           Attorney for Debtor(s)



                                                              /s/ Sandra Luz Torres
                                                           Debtor 1




                                                           Debtor 2




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 14                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                      Desc
                                                 Main Document    Page 15 of 17

            ATTACHMENT A TO CHAPTER 13 PLAN/CONFIRMATION ORDER
                (11 U.S.C. §§ 506: VALUATION/LIEN AVOIDANCE BY SEPARATE MOTION(S))


    None. If “None” is checked, the rest of this Attachment A need not be completed.


1. Creditor Lienholder/Servicer: ___________________________________________________________.
                             nd
        Subject Lien (e.g., 2 Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

2. Creditor Lienholder/Servicer: ___________________________________________________________.
                             rd
        Subject Lien (e.g., 3 Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

3. Creditor Lienholder/Servicer: ___________________________________________________________.
                             th
        Subject Lien (e.g., 4 Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

4. Creditor Lienholder/Servicer: ___________________________________________________________.
                             nd
        Subject Lien (e.g., 2 Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

5. Creditor Lienholder/Servicer: ___________________________________________________________.
                             rd
        Subject Lien (e.g., 3 Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

6. Creditor Lienholder/Servicer: ___________________________________________________________.
                             th
        Subject Lien (e.g., 4 Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

7. Creditor Lienholder/Servicer: ___________________________________________________________.
                             nd
        Subject Lien (e.g., 2 Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

8. Creditor Lienholder/Servicer: ___________________________________________________________.
                             rd
        Subject Lien (e.g., 3 Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

9. Creditor Lienholder/Servicer: ___________________________________________________________.
                             th
        Subject Lien (e.g., 4 Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

(Attach additional pages for more liens/provisions.)


CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

Executed on (date) ________________

 /s/ Jason B. Cruz
____________________________
            Jason B Cruz
Print name: _________________
   Attorney for Debtor or Debtor appearing without attorney


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 15                                 F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-10084-MH                    Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06                                     Desc
                                                 Main Document    Page 16 of 17

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
18 E. State Street, Suite 203, Redlands, CA 92373


A true and correct copy of the foregoing document entitled: DEBTOR’S 1st AMENDED CHAPTER 13 PLAN will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_2/26/2019_____, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Jason B Cruz (DB) jcruz@jcruzlaw.com, paralegal1@starrparalegals.com
Rod Danielson (TR) notice-efile@rodan13.com
Valerie Smith (Int) claims@recoverycorp.com
United States Trustee (RS) ustpregion16.rs.ecf@usdoj .gov


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _2/26/2019____, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                 01/22/2019
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
   Hon. Mark D. Houle, 3420 Twelfth Street, Suite 365, Riverside CA 92501




                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


2/26/2019        Jason B. Cruz                                                               s/ Jason B. Cruz
 Date                      Printed Name                                                       Signature

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                        Page 3                                 F 3015-1.02.NOTICE.341.CNFRM
Case 6:19-bk-10084-MH   Doc 31 Filed 02/26/19 Entered 02/26/19 11:06:06   Desc
                        Main Document    Page 17 of 17
                               Capital One Bank USA NA
                               15000 Capital One Drive
                               Henrico, VA 23238




                               Credit One Bank NA
                               P.O. Box 98875
                               Las Vegas, NV 89193




                               Metro PC
                               2250 Lakeside Blvd
                               Richardson, TX 75082




                               Rigoberto Morales
                               32857 Avenue E
                               Yucaipa, CA 92399




                               Ocwen Mortgage
                               1661 Worthington Road #100
                               Wellington, FL 33414




                               Oportun Financial
                               1600 Seaport Blvd
                               Redwood City, CA 94063




                               Portfolio Recovery
                               Associates
                               120 Corporate Blvd Ste 100
                               Norfolk, VA 23502



                               State Farm Bank
                               Ziele, Broadnax & Steele, LLP
                               30 Corporate Park #450
                               Irvine, CA 92606
